UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-1983


In re: BEVERLEY D. WILSON,

                Debtor,

-----------------------

BEVERLEY D. WILSON, a/k/a Beverley Deloris Duncan-Wilson,
a/k/a Beverley Deloris Duncan-Stewart, a/k/a Beverley
Deloris Stewart, d/b/a/ Wilson Pediatrics Incorporated,

                Plaintiff - Appellant,

          v.

JASON T. MOSS; MOSS AND ASSOCIATES PA,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.     Margaret B. Seymour, Senior
District Judge. (5:15-cv-02230-MBS)


Submitted:   January 14, 2016              Decided:   January 19, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Beverley D. Wilson, Appellant Pro Se.     Jason T. Moss, MOSS &
ASSOCIATES, Columbia, South Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Beverley      D.   Wilson    appeals         the     district   court’s   order

dismissing as untimely her appeal from the bankruptcy court’s

order dismissing her complaint for failure to prosecute.                           The

district court referred this case to a magistrate judge pursuant

to    28   U.S.C.    § 636(b)(1)(B)       (2012).            The   magistrate   judge

recommended that the appeal be dismissed and advised Wilson that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.

      The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                           Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas

v. Arn, 474 U.S. 140 (1985).           Wilson has waived appellate review

by failing to file objections after receiving proper notice.

Therefore, we affirm the judgment of the district court.

      Wilson also appeals the district court’s order denying her

motion     for   extension    of   time       to    note     her   appeal   from   the

bankruptcy court’s order.          We have reviewed the record and find

no reversible error.         Accordingly, we affirm on the reasoning of

the    district     court.    Wilson   v.          Moss,    No.    5:15-cv-02230-MBS

(D.S.C. Aug. 26, 2015).

                                          3
     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   4